Title: Tristram Dalton to John Adams, 23 Jan. 1786
From: Dalton, Tristram
To: Adams, John


          
            
              Dear Sir
            
            

              Newburyport

               Januy 23d. 1786
            
          

          Under the 18th of last October I did
            myself the honor and pleasure of addressing you, comitting[expansion sign] the Letter to
            the Care of Doctor Gordon, who since tells me that He put the same into a safe Channel
            of Conveyance—I hope you received it in due time—as I therein acknowledged y[thorn
              sign]e Satisfaction given to me and my family, by your
            good & worthy Son, who had passed a day with us—and was the bearer of your favor
            of the 26th April—the last letter I am honored with from
            Yourself
          The General Court of this Commonwealth did very little business in
            their late fall session—Several important bills were brought forward, and, after some
            time spent on them, referred to the next session—
          A new Valuation, reported by a Committee, not being compleated,
            served as a pretext for not issuing any tax—either for the Services of Government—or in
            compliance with y[thorn sign]e recommendations of Congress,
            passed in September
          Our Navigation bill, was struck at, by the French Interest—the
            British Interest—and by Self Interest: for we have all these Interests in our small Body
            Politic—It had nearly suffered a total repeal in the
            house—every part, however, that related to the British, was retained, but nothing
            respecting all other foreigners, excepting a little extra Light Money. Esteeming this
            bill as the Corner Stone of all our commercial importance, every aim to remove it
            affects me most sensibly—New Hampshire & Rhode Island have passed similar
            laws—and, I believe, Pennsylvania a much better digested one New York and the other
            States have it in Contemplation—and, after recommending the measure to them, as Governor
            Bowdoin has done, in consequence of a request of the Legislature, to take off the
            restraints laid on the British, would render this Government truly ridiculous—and make
            vain every future attempt to unite the States in any commercial Affairs—Some
            distinctions would have been preserved with respect to different Nations, had any of the
            Court been well informed of the Spirit of their laws so far as they may affect American
            Ships—but not only Gentlemen of the Court were uninformed of them, Even the Merchants of
            Boston could give no satisfactory Account As the British Navigation was the principal
            Object of the Laws it was thought better to relax too far as to other Nations, than
            retain, as was asserted, unjustifiable or at least impolitic impositions—
          The importance of an American Navigation Act appears to me so
              great as to be the only means whereby
            we can arrive to a degree of respectability, &, I am almost tempted to add,
            whereby the Independence of these States may be fully enjoyed— —
          A Bill, for repealing the restrictive Law against the Refugees’
            Admittance, passed in the House—141 to 10—it was nonconcurred by the Senate—In the House
            it was said that the 6th Article of the Treaty of Peace with
            G Britain, ensured to every British Subject, without exception the right of Aliens, and that not one of
            them, of any description, could, consistent with the
            said Article, be deprived thereof, on Account of the part he had taken in the war—That
            the present Law did not allow the Refugees the liberty of coming and tarrying as other
            Aliens—therefore &c
          As to the 5th of the Articles, called
            the recommendatory, nothing more could be meant than that such of the Refugees, (all of
            whom, by the construction of the 6th, had rights as Aliens)
            who had had any Estates confiscated, might enjoy the priviledge of Citizens, for twelve month, so far
            as related to the purchasing their confiscated Estates—which priviledge they could
            not enjoy as Aliens—
          The Senate construed these Articles differently—asserting that the
            recommendatory Article alone respected the Refugees—and
            that the admission of any of them, for a day, depended
            upon a Compliance with
            of the recommendation—
          This business will be taken up again the ensuing session, &
            I beleive some relaxation of our present absurd indiscrimination will be adopted—I am
            sensible of the Trouble the framing of this Article cost you and fear lest our present
            Conduct thereon may give you more in your Negotiations—Pardon my giving you this further
            interruption on so disagreeable a Subject—
          The Codfishery of this Government increases fast, and amounts
            already to one third of whatever it was previous to the late War— Their success the past
            fall has been abundant
          The Whalefishery is encouraged by the Countenance of Government,
            which has granted bounties on Oyle, caught by the Vessells belonging to their
            Citizens—and by the prospect of a lucrative Barter of that Commodity in France—
          The Climate and Air of Shelburne, in Nova Scotia, proves so
            unsuitable for the curing of fish, that the settlers are discouraged & the
            fishermen wishing to have free Liberty to return to our Ports, but—say some of our warm Patriots, and, as
              such, of the first Bank too, that the breaking up that fishery—nay the total Loss
            of our own—and the retention of our Western Posts, are not of so much Consequence, as to
            balance the danger arising from the free admission of the Refugees—Infatuated Zeal!
            Inglorious and dangerous Resentment!—
          The Earnestness of some ambitious restless Persons in the late Province of Main, to erect that district into a
            seperate independent State, which I took occasion to hint at in my last, seems to
            slacken, as it has not awakened like sentiments in any considerable Number—Enclosed you
            have a Gazetter, giving an Acct of the proceedings of their
            late Convention, held at Falmouth—wherein are mentioned the Grievances which they think
            they labor under—or would induce the people at large to think—If the General Court acts
            with prudence, sound policy, and spirited resolution, it appears to me, that this
            Bustle, which the British here boast of as tending to our ruin, will end in nothing of
            Evil Consequence—
          It is with pleasure we find that Ambassadors are gone to Morocco
            and Algiers, for the purpose of concluding treaties with those powers—We wait anxiously
            the Event, as our trade up the Levant and even to Cadiz, is totally stopped, by the
            danger apprehended from these piratical rovers
          I will detain you no longer than to add that my best respects, with
            those of my family, attend You & Yours—being, with all possible regards— / Dear
            Sir Your obliged Friend &/ most obdt hble
            Servant



          
            
              Tristram Dalton
            
          
          
            Miss D. asks permission to enclose a Letter for your esteemed
              Daughter
          
        